Citation Nr: 0709896	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-10 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for mechanical low back pain secondary to 
grand mal seizure, rated as 10 disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which established entitlement to service 
connection for mechanical low back pain secondary to grand 
mal seizure. 

In October 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO.  During the 
hearing, additional medical evidence was received along with 
a waiver of initial RO consideration.  The additional 
evidence includes both lay and medical statements concerning 
the veteran's physical condition.  The Board accepts the 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800 (2006).  A transcript of that hearing 
is of record.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  For the period August 7, 2002 to September 25, 2003, 
mechanical low back pain was manifested by slight limitation 
of motion without muscle spasm.

3.  For the period commencing September 26, 2003, mechanical 
low back pain was manifested by limitation of motion 
objectively reported as not approaching or approximating less 
than 60 degrees of flexion, no muscle spasm, no guarding, and 
no scoliosis.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
mechanical low back pain have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that on several 
occasions, the veteran was provided with information 
regarding VCAA, including in September 2002, July 2003 and 
March 2006.  

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in March 
2006.  

Factual Background

Service medical records reflect that in March 1990, a 
medication overdose was accidentally administered to the 
veteran during his military service, resulting in his 
experiencing a grand mal seizure.  A lumbar puncture was 
performed to assess the spinal fluid.  Thereafter, the 
veteran complained of residual back pain.  

After he filed a claim for service connection for his back 
disorder in August 7, 2002, the veteran was afforded a VA 
examination in October 2002.  He described an aching 
tenderness in the low back without radiation.  He was 
presently employed as a mail handler, and his work involved 
moving mail sacks.  He had not missed any work because of the 
back.  He noticed occasional back stiffness at work.  On 
objective examination, he demonstrated a normal gait with 
normal stride length and no limp.  On physical examination, 
firm palpation revealed slight tenderness at L5-S1 and over 
the SI joints only.  Range of motion was flexion to 90 
degrees, extension 5 degrees with complaints of reproduction 
of back pain.  Lateral bending was to 20 degrees bilaterally.  
Straight leg raising was negative to 90 degrees bilaterally.  
Lasegue's test was negative.  Deep tendon reflexes were 2+ 
and equal.  Babinski test was negative.  Sensory was intact 
to sharp and dull.  Motor strength was 5/5, except for left 
peroneals, which were 4/5.  Heel, toe and bend knee walk was 
normal.  Impression was chronic mechanical low back pain 
secondary to grand mal seizure.  The examiner commented that 
back injuries were common in grand mal seizures but in this 
case that the veteran was actually not disabled by his back 
in any way.   

Outpatient treatment records reflect occasional treatment for 
lower back pain.  However, physical examinations were 
essentially negative for clinical findings of abnormalities.  
An April 24, 2003 VA consultation documented that some pain 
was provoked with extension but that he had normal range of 
motion in all directions.  No spine malalignment, or 
neurological deficit or tenderness.  He exhibited a normal 
gait, station and coordination.  

The veteran was afforded a VA examination in August 2003, 
which showed 0 to 85 degrees of forward flexion, 0 to 25 
degrees of extension.  Lateral flexion was to 30 degrees 
bilaterally.  Rotation was 0 to 30 degrees bilaterally.  The 
back was nontender in range of motion exercises and 
palpation.  Deep tendon reflexes were 2+ and equal.  There 
was good strength and sensation to both lower extremities.  
Straight leg raising was to approximately 70 degrees 
bilaterally.  The veteran claimed incapacitating episodes 
lasting a day, five to six times per year.  He reported 
leaving work early occasionally because of back pain but that 
he never called in sick.  The diagnosis was low back pain, 
and the examiner opined that the condition sounded more like 
mechanical low back pain.  

The veteran was afforded a MRI in May 2004.  The impression 
was unremarkable noncontrast MRI of the lumbosacral spine and 
no sign of any significant disk pathology.  

In June 2004, the examiner who conducted the August 2003 
examination provided an addendum.  He reported the lumbar 
spine had a normal curvature.  It was nontender to palpation 
and without deformities.  Deep tendon reflexes were 2+ and 
equal.  There was good strength and sensation in both lower 
extremities.  Straight leg raising at approximately 70 
degrees produced some low back pain at approximately 70 
degrees.  He had 0 to 85 degrees of flexion with pain at 85 
degrees, minus 5 degrees secondary to pain.  He had 0 to 25 
degrees of extension, with pain at 5 degrees.  Bilateral 
flexion was without pain.  Rotation produced pain at 30 
degrees bilaterally, minus 15 degrees secondary to pain.  In 
all movements, pain was at the L3-4 level.  Active range of 
motion did not produce weakness, fatigue or incoordination 
but it did produce pain at the L3-4 area with active range of 
motion.  

Outpatient treatment records from July 30, 2004 report the 
veteran provided a history of chronic low back pain and 
occasional shooting pains down his legs.  On neurological 
examination, reflexes were 2+ throughout, 5/5 strength and 
sensation.  There were no focal deficits.  The examiner 
reported moderately limited flexion/extension of the spine.  
Labs were reported as normal.  

The veteran was seen on October 6, 2006 because of increased 
symptomatology and because he was out of medication.  He 
demonstrated 4/5 quadracep and calf strength bilaterally.  
5/5 dorsi/plantar flexion, sensation was intact bilaterally, 
3+ left patellar and Achilles deep tendon reflexes; 2+ right 
patellar and Achilles deep tendon reflexes.  He exhibited 
tenderness over the left paraspinous muscles without 
tenderness over the spinous processes.  There was no 
tenderness on the right.  He was reported with full range of 
motion of the spine with pain during all exercises.  

On October 20, 2006, the veteran was seen for a follow-up 
visit.  His reflexes were 2+ throughout 5-/5 bilaterally in 
the quadriceps and calf strength 2/2 breakaway pain.  
Sensation was grossly intact.  There was no tenderness of 
spinous or paraspinous processes.  He demonstrated full range 
of motion with "tightness" during all exercises.  Straight 
leg raising was negative.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the rating criteria for evaluation of back 
disorders during the pendency of the claim and the RO 
considered both the old and new criteria as reflected in the 
January 2004 Statement of the Case.

The Court has also held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  In deciding such a case, the Board must 
determine whether the previous or revised version is more 
favorable to the veteran.  However, if the revised version is 
more favorable, the retroactive reach of that regulation can 
be no earlier than the effective date of the change, and the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  38 
U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (2000). 

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (prior to 
September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

After review of the evidence of record, the Board finds that 
an evaluation in excess of 10 percent for mechanical low back 
pain is not warranted using all rating criteria in effect 
during the pendency of his appeal.  

Evaluating the back disability using the rating criteria in 
effect prior to September 26, 2003, the Board notes the 
absence of clinically documented muscle spasm and that he 
had, at most, only very slight limitation of motion of the 
lumbar spine.  In this regard, noting his most severe 
limitation of motion, he was able to flex to, at worst 85 
degrees, his backward extension was limited to, at worst 5 
degrees.  His lateral bending was to 20 degree in October 
2002 but lateral flexion and rotation were to 30 degrees 
bilaterally according to the August 2003 examination report.  
Further, medical records noted no muscle spasm.  As the 
veteran is not found to have muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in 
standing position, and he is not found to have moderate 
limitation of motion of the lumbar spine, his low back strain 
disability does not meet the criteria for an evaluation in 
excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2002).

Using the amended criteria for disabilities of the spine 
commencing September 26, 2003, the Board notes that the 
veteran's range of motion of the lumbar spine in flexion was 
not found to be less than 60 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).  The veteran was also not found 
to have muscle spasm or guarding.  His gait is consistently 
reported as normal and spinal contour was reported as normal 
in an April 2003 outpatient treatment record and the June 
2004 addendum.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).  Therefore, the veteran's low back strain disability 
does not meet the criteria for an evaluation in excess of 10 
percent using the amended criteria.

The Board observes that in July 2004, the veteran was 
assessed with moderately limited flexion/extension of the 
spine in outpatient treatment records.  However, this 
characterization of the disability is not dispositive of what 
rating should be assigned.  It should also be noted that use 
of terminology such as "moderate" by VA examiners and other 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2006).  In the first place, 
the conclusion was not supported by objective findings.  
Secondly, the assigned evaluation at that point in time would 
be governed by the revised rating criteria, which provide 
specific parameters for assigned evaluations.  The 
objectively reported ranges of motion in other examinations 
have not approached, much less approximated, the parameters 
for a higher evaluation.  Furthermore, the Board also 
observes that a search conducted for additional outpatient 
treatment records for the period from July 2004 to October 
2006 did not produce any pertinent records.  In the absence 
of objectively reported range of motion or records suggesting 
additional treatment, the Board concludes that to increase 
the rating on the basis of an examiner's characterization as 
"moderately limited flexion/extension" in July 2004 
outpatient treatment records would require conjecture and 
that the July 2004 treatment record does not support a higher 
evaluation. 

The Board also observes that the veteran reported increased 
pain early in October 2006 when he ran out of medication, but 
it was better controlled and stabilized in short order after 
he was resupplied with medication.  The foregoing supports 
the Board's conclusion that the period from October 6, 2006 
to October 20 2006 represents only a brief acute or episodic 
exacerbation of an otherwise lesser degree of disability.  
Such a single episodic exacerbation does not warrant a higher 
evaluation.

As noted above despite the veteran's complaints of occasional 
pain radiating into the extremities, there has been no 
clinical support for any intervertebral lumbar disability.  
Moreover, the MRI conducted in May 2004 was negative for any 
disc pathology.  No neurological findings consistent with 
intervertebral disc pathology were noted in October 2002, 
August 2003 or on outpatient treatment records.  Therefore, 
the rating criteria for intervertebral disc syndrome 
effective prior to September 23, 2002, and as amended 
September 23, 2002, are not applicable when evaluating the 
mechanical low back pain.  See, e.g., Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case"), and Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992) (one diagnostic code may be more appropriate 
than another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology).

In conclusion, using all rating criteria in effect during the 
pendency of the veteran's appeal, the Board finds that the 
medical evidence of record does not support an evaluation in 
excess of 10 percent for mechanical low back pain.

There is no competent evidence of record which indicates that 
the mechanical low back pain has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for mechanical low back 
pain secondary to grand mal seizure is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


